DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 10/28/2021.
Claims 1, 3, 5-8, and 10-14 have been amended; claim 4 has been canceled.
Claims 1-14 are pending; claims 1-3 and 5-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
Claim Interpretation:
The amended claim 6 has overcome the claim interpretation, and the claim interpretation on claim 6 has been withdrawn.

35 U.S.C. § 112:
The amended claims have overcome the 112 rejections, and the 112 rejections have been withdrawn. Claim 4 has been canceled, and the 112 rejection on it has been withdrawn. 




35 U.S.C. § 102:
The applicant’s amendments have overcome the 35 U.S.C. § 102 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 rejection section.

35 U.S.C. § 103:
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 rejection section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190373472 A1) in view of Bathen et al. (US 20180176229 A1). 
Claims 1, 6, and 14:
Smith discloses the following:
a providing device configured to communicate with a blockchain network; a providing device further comprises a processor configured to perform the functionalities. (See paragraph [0095]; paragraph [0098]; Figs. 29-32; paragraph [0362], “[t]he code or configuration information is entered on the blockchain 2904 and 2806 by a smart contractor creator 2922 that sends the smart contract to a miner 2924 for insertion into the blockchain”; and paragraphs [0457]-[0460].)
b.	a processor being further configured to generates a transaction including both a processing command relative to an electronic apparatus and a processing program that controls the electronic apparatus to perform a specific task according to the processing command, the electronic apparatus being a management target; the processor being further configured to issue the generated transaction to the blockchain network to store the processing command and the processing program in a blockchain such that the electronic apparatus is controlled by the processing program according to the processing command. (See paragraphs [0279]-[0282]; Fig. 18; paragraph [0306], “[i]n this example the two campuses are connected for to the blockchain environment 1802 through the IoT hubs 1806 and 1816. The IoT hub/gateway 1806 and 1816 can also connect to other data networks that can reside in 1820 or elsewhere. Smart contact information can be obtained from the blockchain 1822, 1824 and 1826 where the policies and functions of the IoT hub/gateway and associated IoT sensors are defined”; paragraph [0349], “[t]he configuration and or profile data can be transferred to the IoT device or the IoT device can use the configuration and or profile data to be treated either as a function call or treat it like a subroutine call in a program”; Fig. 27; paragraphs [0357]-[0359], “FIG. 27 is a representation of distributed software code and configuration script concept 2700 which are located in different blocks 5004,5006,5008, and 5012 that can be combined together 5002 which then can function as the software code and configuration that the IoT device uses to operate and run its functions and or application”; Figs. 29-32; paragraph [0362], “[t]he code or configuration information is entered on the blockchain 2904 and 2806 by a smart contractor creator 2922 that sends the smart contract to a miner 2924 for insertion into the blockchain. The various pieces of code are included in various smart contracts 2916,2918 and 2920”; Fig. 41; Fig. 52; and paragraphs [0410]-[0411], “[d]epending on the rules and or policies resident in the node 5203 the node can issue to the door access device the command to open it.” One of ordinary skill in the art knows that subroutine is a sequence of program instructions that perform a specific task. The subroutine is executed when it called or invoked.)
c.	a processing device coupled to the electronic apparatus, the processing being configured to acquire the processing command and the processing program stored in the blockchain and configured to execute the processing program according to the processing command. (See paragraph [0233], “[t]he IoT Hub can also be used with blockchain for security as well as smart contacts”; paragraph [0240], “[w]ith the IoT hub running a secure subnetwork that can include the local miner which provides the trust [managed keys] and authorizes the applications which can run in a device”; paragraphs [0242]-[0243], “[a]n example of a trusted network managed by the IoT Hub could be remote patient monitoring where the device attached to the patient can also be reconfigured”; paragraphs [0279]-[0282], “[t]he IoT hub can function not only as a router 1002 but it has the ability to be a blockchain node 1004 which can also function as a miner if desired…. There would be a contract engine 1110 for the smart contracts that would be relevant to the IoT devices associated with the IoT hub itself”;  Figs. 18-19; paragraph [0306], “[s]mart contact information can be obtained from the blockchain 1822, 1824 and 1826 where the policies and functions of the IoT hub/gateway and associated IoT sensors are defined”; paragraphs [0376]-[0380]; Fig. 41; paragraph [0387], “[t]he hub provides the access to either the internet 4150 and or the blockchain 4151 for the various devices like the power meter 4108. The hub also called an IoT hub has its own software code and configuration that that it can get from the blockchain allowing it to manage the access and functionality of the various devices that are connected to it either via a wire, hardwired, or wireless”; Figs. 51-52; and paragraphs [0408]-[0412].)
Smith does not explicitly disclose a communication circuit or a processor configured to control the communication circuit. 
However, Bathen discloses a providing device comprising a communication circuit communicating with a bockchain network, and a processor configured to control the communication circuit. (See Fig. 2A-2B; paragraphs [0028]-[0029]; Fig. 4; and paragraphs [0038]-[0041], “[f]or example, FIG. 4 illustrates an example network element 400, which may represent or be integrated in any of the above-described components, etc…. Furthermore, a software module 430 may be another discrete entity that is part of the network entity 400, and which contains software instructions that may be executed by the processor 420 to effectuate one or more of the functions described herein. In addition to the above noted components of the network entity 400, the network entity 400 may also have a transmitter and receiver pair configured to receive and transmit communication signals [not shown]…. Also, the information sent between various modules can be sent between the modules via at least one of: a data network, the Internet, a voice network, an Internet Protocol network, a wireless device, a wired device and/or via plurality of protocols. Also, the messages sent or received by any of the modules may be sent or received directly and/or via one or more of the other modules.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, to incorporate with the teachings of Bathen, and to include a communication circuit and a processor in a providing device, and to control the communication circuit by the processor, so that the providing device can communicate with the blockchain network to provide the processing command and program to be stored in a blockchain.
Claims 1, 6, and 14 recite “a processing program that controls the electronic apparatus to perform a specific task according to the processing command.” This recites the intended use of a processing program. Claims 1, 6, and 14 also recite “to store the processing command and the processing program in a blockchain such that the electronic apparatus is controlled by the processing program according to the processing command.” This recites the intended use of the processing program and the processing command. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 2:
Smith in view of Bathen discloses the limitations shown above.
Smith further discloses wherein the processing program is a program for performing a setting of the electronic apparatus. (See paragraphs [0134]-[0136]; paragraph [0280]; paragraph [0317]; Fig. 27; and paragraphs [0356]-[0359].)

Claim3:
Smith in view of Bathen discloses the limitations shown above.
Smith further discloses wherein the processor generates the transaction to store the processing program as a smart contract in the blockchain. (See Fig. 27; paragraphs [0356]-[0359]; Figs. 29-32; and paragraph [0362].)


Claim 8:
Smith in view of Bathen discloses the limitations shown above.
Smith discloses wherein the processing device performs the processing program. (See paragraphs [0242]-[0243]; paragraph [0279]; paragraph [0282]; Figs. 18-19; paragraph [0306]; paragraphs [0378]-[0379]; Fig. 41; and paragraph [0387].)
Smith further discloses generating a transaction including execution result of the processing program to store the execution result of the processing program in the blockchain. (See paragraph [0279]; paragraphs [0323]-[0326]; Fig. 51; and paragraphs [0408]-[0409].)

Claim 9:
Smith in view of Bathen discloses the limitations shown above.
Smith further discloses wherein the processing device includes a storage storing the processing program common to the electronic apparatuses of a plurality of types, and the processing device acquires the processing program corresponding to the type of the electronic apparatus from the blockchain. (See paragraph [0282]; Figs. 18-19; paragraph [0306]; paragraphs [0362]-[364]; paragraphs [0378]-[0379]; Fig. 41; and paragraph [0387].)

Claim 10:
Smith in view of Bathen discloses the limitations shown above.
Smith discloses wherein the processing program includes a program for collecting management information of the electronic apparatus according to an information collection command, and the processing device generates a transaction including the management information of the electronic apparatus to store the management information of the electronic apparatus in the blockchain. (See paragraph [0279]; Fig. 18; paragraph [0306]; paragraphs [0323]-[0326]; Fig. 41; paragraph [0387]; Fig. 51; and paragraphs [0408]-[0409].)

Claim 12:
Smith in view of Bathen discloses the limitations shown above.
Smith discloses a providing device. (See Figs. 29-32 and paragraph [0362].)
Smith further discloses performing alert processing or report information generation processing, based on the management information of the electronic apparatus stored in the blockchain. (See paragraphs [0323]-[0326].)

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190373472 A1) in view of Bathen et al. (US 20180176229 A1), and further in view of Vidal et al. (US 20110296395 A1).
Claim 5:
Smith in view of Bathen discloses the limitations shown above.
Smith discloses a processing device coupled to the electronic apparatus (see Fig. 18; paragraph [0306];  Fig. 41; and paragraph [0387]), and generating the transaction for storing the processing program corresponding to the processing command into the blockchain (see Fig. 27; paragraphs [0357]-[0359]; Figs. 29-32; and paragraph [0362]).
Neither Smith nor Bathen explicitly discloses the following:
determines whether a processing device coupled to the electronic apparatus supports the processing command or not, and generating the transaction when it is determined that the processing device does not support the processing command.
However, Vidal discloses determining whether a software package manager supports the processing command or not, and performing an action when it is determined that the software package manager does not support the processing command. (See paragraphs [0038]-[0039] and paragraphs [0055]-[0056].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Bathen, to incorporate with the teachings of Vidal, and to determine whether a processing device supports the processing command and to register the processing program if the processing device does not support the processing command, so that a compatible software package manager can be acquired (see paragraph [0056]).
Claim 5 recites: “the processor generates the transaction when it is determined that the processing device does not support the processing command.” The step of generating the transaction happens only when the processing device does not support the processing command. This is a contingent limitation. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), MPEP § 2111.04.

Claim 7:
Smith in view of Bathen discloses the limitations shown above.
Smith discloses wherein the processing device acquires the processing program corresponding to the processing command from the blockchain. (See paragraphs [0242]-[0243]; paragraph [0282]; Figs. 18-19; paragraph [0306]; paragraphs [0362]-[364]; paragraphs [0378]-[0379]; Fig. 41; paragraph [0387]; Fig. 52; and paragraph [0411]).
Neither Smith nor Bathen explicitly discloses the following:
The processing device receives the processing command from the providing device, determines whether the processing device itself supports the received processing command, and acquires the processing program corresponding to the processing command from the blockchain when it is determined that the processing device does not support the processing command.
However, Vidal discloses receiving a software package, determining whether the software package manager supports the processing command, and performing an action when it is determined that the software package manager does not support the processing command. (See paragraphs [0038]-[0039] and paragraphs [0055]-[0056].)	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Bathen, to incorporate with the teachings of Vidal, and to determine whether a processing device supports the processing command, and to acquire the processing program if the processing device does not support the processing command, so that a compatible software package manager can be acquired (see paragraph [0056]).
Claim 7 recites: “acquires the processing program corresponding to the processing command from the blockchain when it is determined that the processing device does not support the processing command.” The step of acquiring the processing program happens only when the processing device does not support the processing command. This is a contingent limitation. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), MPEP § 2111.04.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190373472 A1) in view of Bathen et al. (US 20180176229 A1), and further in view of Sanghvi (US 20200057565 A1).
Claim 11:
Smith in view of Bathen discloses the limitations shown above.
Smith discloses the transaction to store the processing command and the processing program in the blockchain. (See Fig. 27; paragraphs [0357]-[0359]; Figs.29-32; paragraph [0362]; and paragraph [0411].)
Smith further discloses the transaction to store the management information of the electronic apparatus in the blockchain. (See paragraph [0279]; paragraphs [0323]-[0326]; Fig. 51; and paragraphs [0408]-[0409].)
Neither Smith nor Bathen discloses using different consensus algorithms. 
However, Sanghvi discloses using different consensus algorithms. (See paragraphs [0033]-[0034].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Bathen, to incorporate with the teachings of Sanghvi, and to use different consensus algorithms, so as to ensure the integrity of the data within the blockchain.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190373472 A1) in view of Bathen et al. (US 20180176229 A1), and further in view of Patil et al. (US 20210233672 A1).
Claim 13:
Smith in view of Bathen discloses the limitations shown above.
Smith discloses storing the management information of the electronic apparatus with usage status in the blockchain. (See paragraph [0215]; paragraphs [0323]-[0326]; Figs. 51-52; paragraphs [0408]-[0409]; and paragraphs [0410]-[0411].)
Neither Smith nor Bathen discloses wherein the processor of the providing device performs charging processing according to a usage status of the electronic apparatus that is included in the management information of the electronic apparatus stored in the blockchain. 
However, Patil discloses performing charging processing according to a usage status of the electronic apparatus, that is included in the management information of the electronic apparatus stored in the blockchain. (See paragraph [0067]; paragraphs [0088]-[0090]; and paragraph [0107].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Bathen, and to perform a charging processing based on the management information, so that the fee can be automatically calculated and charged based on the usage information of the electronic apparatus.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the
applicant’s disclosure.
Cecchetti et al. (US 20170031676 A1) disclose storing computer code and/or a computer command on the blockchain, and distributing stored computer code and/or computer command to patch software, change a device state or synchronize data between devices.

The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685